DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 11/13/2020.  Claims 1-16 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020, and 11/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al.(US Pub 20180090135) , and further in view of Schubert el. (US Pub 20160308799).
1. With respect to independent claim 1, Schlesinger teaches an information processing apparatus connectable with a user terminal via a network (see Schlesinger fig.1 item 102, 104 and 108), the information processing apparatus comprising: circuitry configured to:
acquire information input to the user terminal by a user (see Schlesinger fig.2 and ¶0052-0054 user inputs at item preceding 202 and at item 204);
search response information to be responded to the input information (see Schlesinger fig.2 and ¶0052-0054 BOT requests from user for suggestions in item 206);
respond, to the user terminal, a response message based on the response information to the input information (see Schlesinger fig.2 and ¶0052-0054 BOT responds with multiple suggestions 212 based on user responses 204 and 210);
Schlesinger is silent to explicitly teach set a plurality of modes each used for performing a dialogue with the user terminal; and store history information of the dialogue that is performed with the user terminal using each of the plurality of modes in a memory.
Schubert teaches a customer service system that utilizes a virtual assistant in addition to a live agent (see Abstract).  Schubert teaches set a plurality of modes each used for performing a dialogue with the user terminal; and store history information of the dialogue that is performed with the user terminal using each of the plurality of modes in a memory (see Schubert figs.4-5 and ¶0092, ¶0097 the different modes (live, test etc.) of using a virtual assistant also contains a tracking module 450 that tracks the performance of the virtual assistance).


2. For claim 2, Schlesinger/Schubert teaches the information processing apparatus according to claim 1, wherein the circuitry generates an embed code used for performing the dialogue, and the circuitry sets the mode used for performing the dialogue based on the embed code (see Schlesinger ¶0039, ¶0043).

3. For claim 3, Schlesinger/Schubert teaches the information processing apparatus according to claim 2, wherein the embed code is a uniform resource locator (URL) differently set for each of the plurality of modes (see Schlesinger ¶0039, ¶0043).

4. For claim 4, Schlesinger/Schubert teaches the information processing apparatus according to claim 1, wherein the plurality of modes includes a first mode used for performing an actual operation of dialogue, and a second mode used for performing a test operation of dialogue, and the memory stores the history information of the actual operation of dialogue obtained by performing the first mode (see Schubert figs.4-5 and ¶0092 plurality of virtual assistant modes comprise of a live mode and a test mode of which all are tracked using tracking module 450).



6. For claim 6, Schlesinger/Schubert teaches the information processing apparatus according to claim 5, wherein the circuitry performs the statistical processing on the history information of the actual operation of dialogue performed under the first mode alone to obtain a result (see Schubert ¶0096-0097).

7. For claim 7, Schlesinger/Schubert teaches the information processing apparatus according to claim 6, wherein the result includes a satisfaction level of the user (see Schubert ¶0097).  

8. For claim 8, Schlesinger/Schubert teaches the information processing apparatus according to claim 4, wherein the circuitry performs the same processing for performing the actual operation of dialogue under the first mode, and the test operation of dialogue under the second mode (see Schubert fig.4 and ¶0092-0094).  

9. With respect to independent claim 9, please see the rejection of claim 1.
10. For claim 10, see the rejection of claim 2. 
11. For claim 11, see the rejection of claim 3. 
12. For claim 12, see the rejection of claim 4. 

14. For claim 14, see the rejection of claim 2. 
15. For claim 15, see the rejection of claim 3. 
16. For claim 16, see the rejection of claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.A/
March 20, 2022Examiner, Art Unit 2456                                                                                                                                                                                                        
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456